DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20020170193 to Townsend et al (Townsend) in view of US Pub. 20050113167 to Buchner et al (Buchner) and US Pat. 7625316 to Amsbury et al (Amsbury).

Claim 17. Townsend discloses a system comprising: 
one or more actuators configured to produce a tactile effect on a user (¶75); 
a communication circuit (Fig. 1, element 34a, and ¶60); 
a processor configured to control the one or more actuators and the communication circuit (Fig. 1, and ¶21 “processor”); and 
a first external device (Fig. 9, elements 39’, and ¶76) having a user interface (¶77, “input unit 36, such as a single button or a keyboard, for the user to provide additional communication back to the clinician”) and instructions operating thereon: 
to communicate with the processor via the communication circuit (¶¶76 and 77, “input unit 36, such as a single button or a keyboard, for the user to provide additional communication back to the clinician”); and 
to receive user instructions from the user interface (¶¶76 and 77, “input unit 36, such as a single button or a keyboard, for the user to provide additional communication back to the clinician”).
	However, Townsend fails to explicitly disclose:
	configured for at least causing the first external device wearer: to thereby control the one or more actuators; and to cause the one or more actuators to produce the tactile effect wearer (emphasis added).
Buchner teaches the first external device wearer: to thereby control the one or more actuators; and to cause the one or more actuators to produce the tactile effect wearer (Fig. 1, elements 107 and 107a, and see pg. 4 second column, discloses “SMS emoticons… typed in on an integrated keyboard 107a of a user’s smart jacket… using these patterns for activating/deactivating … at least one of the available actuators 106a-d that are integrated into the piece of clothing”, “107”, and “107a”).  The system of Townsend would have motivation to use the teachings of Buchner in order to provide users more control over when the sensors will activate to help regulate the physical sensation the user receives from actuators which would provide for a better user experience.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Townsend with the teachings of Buchner in order to provide users more control over when the sensors will activate to help regulate the physical sensation the user receives from actuators which would provide for a better user experience.
If it is later deemed that Buchner fails to teach the first external device wearer: to thereby control the one or more actuators; and to cause the one or more actuators to produce the tactile effect wearer.  Amsbury teaches the first external device wearer: to thereby control the one or more actuators; and to cause the one or more actuators to produce the tactile effect wearer (col. 5 line 66 to col. 6 line 20, “vibrational feedback”, and col. 18, 51-58).  The system of Townsend would have motivation to use the teachings of Amsbury in order to provide users with immediate tactile vibrational feedback as a means to notify the users upon reaching specific physical limitations which would assist in helping users prevent injury.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Townsend with the teachings of Amsbury in order to provide users with immediate tactile vibrational feedback as a means to notify the users upon reaching specific physical limitations which would assist in helping users prevent injury.

Claim 20. Townsend discloses further comprising a garment that includes the one or more actuators, the communication circuit, and the processor (¶96).

Claim 21. Townsend discloses wherein the one or more actuators comprise at least one of a vibrator, an audio transducer, and a mouthpiece transducer (¶75).

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. 20020170193 to Townsend et al (Townsend) in view of US Pub. 20050113167 to Buchner et al (Buchner) and US Pat. 7625316 to Amsbury et al (Amsbury) as applied to claim 17 above, and further in view of US Pub. 20090149721 to Yang.

Claim 18. Townsend in view of Buchner and Amsbury teaches wherein the instructions are configured to cause the first external device to receive user instructions from the user interface a tactile effect to produce for the user (see Townsend ¶¶21 and 75; see Buchner pg. 4 second column, discloses “SMS emoticons… typed in on an integrated keyboard 107a of a user’s smart jacket… using these patterns for activating/deactivating … at least one of the available actuators 106a-d that are integrated into the piece of clothing”, “107”, and “107a”; and see Amsbury col. 5 line 66 to col. 6 line 20, and col. 18, 51-58).
However, Townsend fails to explicitly disclose about a type of tactile effect (emphasis added).
Yang teaches about a type of tactile effect to produce for the user (¶¶42 and 46).  The system of Townsend would have motivation to use the teachings of Yang in order to make it easier for a user to recognize and understand how to perform exercises properly in hopes of better assisting the user improvement his/her health efficiently.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Townsend with the teachings of Yang in order to make it easier for a user to recognize and understand how to perform exercises properly in hopes of better assisting the user improvement his/her health efficiently.

Claim 19. Townsend fails to explicitly disclose wherein the type of the tactile effect indicates a corresponding type of movement or posture change for the user to perform (emphasis added).
Yang teaches the type of the tactile effect indicates a corresponding type of movement or posture change (¶¶42 and 46).  The system of Townsend would have motivation to use the teachings of Yang in order to make it easier for a user to recognize and understand how to perform exercises properly in hopes of better assisting the user improvement his/her health efficiently.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Townsend with the teachings of Yang in order to make it easier for a user to recognize and understand how to perform exercises properly in hopes of better assisting the user improvement his/her health efficiently.

Allowable Subject Matter
Claims 2-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 2 and 9, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
	(see claim 9) “two or more sensors configured to sense information about a position of at least a portion of the human body, wherein the sensors are associated with respective different body joints”.

Response to Arguments
Regarding claim 17, applicant's arguments filed 3/18/22 have been fully considered but they are not persuasive.
On pps 9-10, regarding claim 17, “Applicant cannot find in the cited portion of Buchner any teaching or suggestion of receiving instructions from a user interface to produce a particular tactile effect.  Buchner thus fails to remedy the deficiencies in Townsend.”  However, the examiner disagrees.  Buchner (see Fig. 1, elements 107 and 107a, and see pg. 4 second column) explicitly discloses “SMS emoticons… typed in on an integrated keyboard 107a of a user’s smart jacket “which is interpreted as the claimed “receiving instructions from a user interface “; Bucher (see Fig. 1, elements 107 and 107a, and see pg. 4 second column, and ¶¶22 and 30) respectively discloses “…using these patterns for activating/deactivating … at least one of the available actuators 106a-d that are integrated into the piece of clothing”, “107”, and “107a”, and vibrating actuators which meets the claim limitation of “produce a particular tactile effect”.  Hence, as best understood by the examiner a combination of the messages entered by a user causes the jacket or portions of the jacket to vibrate which would meet the above claim limitations.  Thus, it is deemed that Townsend in view of Buchner still reads on the claim limitations.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/18/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715